In re Welcome, Herbert; applying for writ of habeas corpus, supervisory and or remedial writs; Parish of Iberia, 16th Judicial District Court, Div. “C”, No. 64012.
Application for habeas corpus denied. Relator’s application for post conviction relief, which raises the same claims, is presently pending in the trial court. Relator may apply for review of the trial court’s ruling on his post conviction application, if necessary. At the same time, relator may reurge his motion to supplement the record and his motion to reconsider the proportionality review.